Case 1:20-cv-05027-JPO Document 35 Filed 08/21/20 Page 1 of 6

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

x

DENNIS W. QUIRK, Individually and as President of and on behalf of the
NEW YORK STATE COURT OFFICERS ASSOCIATION,

Plaintiffs,
-against- 20 CIV.5027 (JPO)
HONORABLE JANET DiFIORE, Chief Judge of the
State of New York and the NEW YORK STATE
OFFICE OF COURT ADMINISTRATION,
JOHN DOES 1-5,

Defendants.

 

DECLARATION OF NEW YORK STATE COURT OFFICER MARK DEVITO
Pursuant to 28 U.S.C. § 1746, MARK DEVITO, hereby declares under
penalty of perjury as follows:
I. lama New York State Court Officer employed by the above
Defendant, New York State Office of Court Administration. I am also a member in good
standing and elected Union Delegate of the above Plaintiff, New York State Court Officers
Association. In my capacity as a New York State Court Officers Association Union Delegate |
am assigned to represent union members working in New York State Court facilities located at
the following locations:
Richmond County Criminal Court, 26 Central Ave, Staten Island, NY 10301; and

Richmond County Supreme Court, 26 Central Ave, Staten Island, NY 10301.
Case 1:20-cv-05027-JPO Document 35 Filed 08/21/20 Page 2 of 6

2. T have reviewed the Verified Complaint of Dennis W. Quirk v. Honorable

 

Janet DiFiore, et al., the June 30, 2020 memorandum from John W. McConnell regarding
“Coronavirus-Screening of Courthouse Visitors,” Plaintiffs Motion for Temporary Restraining
Order and a Preliminary Injunction, the Joint Memorandum of Law in Opposition to Plaintiffs
Motion for a Temporary Restraining Order and a Preliminary Injunction, the Declarations of
Michael Magliano and John W. McConnell and all the Exhibits annexed thereto.

I make this statement upon personal knowledge based upon my recent physical appearances at
the above referenced New York State Court facility locations and upon information and belief,
that being complaints I have received from other union members concerning the lack of and
failure by the herein Defendants to enact and adhere to standards of safe operation of the Courts
in light of Covid 19. This utter abdication of responsibility by the Defendants is continuing to
place New York State Court Officers at a heightened risk of imminent and irreparable harm,
hence I make this statement in Support of Plaintiffs Motion for a Temporary Restraining Order
and Preliminary Injunction.

3. In the first instance, the Declarations of both Michael Magliano and John W.
McConnell articulating the implementation of Covid 19 safety protocols are woefully inaccurate.
In fact, I have personally observed the following:

The complete absence of Plexiglas located at the security checkpoint, known as
the magnetometers. Criminal Court has been operating and open to the public with no special
precautions taken to ensure the officers safety. After the court user has a temperature check they
proceed to the magnetometer for security check. It is at this point there is no barrier, and an

officer will handle the subject’s belongings. If a user receives a positive indication for metal, a
Case 1:20-cv-05027-JPO Document 35 Filed 08/21/20 Page 3 of 6

handheld scanner is used. This requires the officer and the user to be within an extremely close

distance with no barrier for safety.

® Petty
ba tet

 
Case 1:20-cv-05027-JPO Document 35 Filed 08/21/20 Page 4 of 6

 

Security desk have been given Plexiglas partitions but only partially been covered. This still

leaves areas when the officers and public interact unprotected.
Case 1:20-cv-05027-JPO Document 35 Filed 08/21/20 Page 5 of 6

 

Moreover, in my capacity as Union delegate I have been informed by other union members of

the following:
Case 1:20-cv-05027-JPO Document 35 Filed 08/21/20 Page 6 of 6

There are ‘iis a few courtrooms that have been given plexiglass barriers. These
barrires are located primarily within the Judges bench area. Barriers which should be
seperating the audience from the wokring area of the courtroom ( know as the well } is
noticably absent.

Some other concerns that the members have brought to my attention is that officers
will come to work earlier than the shift reqiures to change into thier uniform as to keep a
distance in the locker room.

As union delegate I also represent members whose title is Court Assistant. I have been
told that within thier work area plexiglass partions on some of the workstaions have not
been installed.

Clearly the policies and procedures outlined in both Mr. Magliano’s and Mr.
McConnell’s Declarations are aspirational at best and do not accurately reflect the current
state of inherent and potentially life threatening risks to not only New York State Court

Officers, but also to the Judiciary, the entire Court Family and the general public.

August / 7, 2020

    

Le i fi Le f i
2 MARK DEVITO

 
